 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   NINA OSHANA SEPARATE                               Case No.: 17cv2408-WQH-RBB
     PROPERTY TRUST, dated
12   September 16, 2015,                                ORDER
13                                     Plaintiff,
14   v.
15   BANK OF AMERICA, N.A.;
16   BAYVIEW LOAN SERVICING,
     LLC; SELECT PORTFOLIO
17   SERVICING, INC.; and DOES 1-
18   100, inclusive,
19                                  Defendants.

20   HAYES, Judge:
21         The matters before the Court are the motions to dismiss filed by Defendant Select
22   Portfolio Servicing, Inc., (ECF No. 28), Defendant Bayview Loan Servicing, LLC, (ECF
23   No. 30), and Defendant Bank of America, N.A., (ECF No. 31).
24         I.    PROCEDURAL BACKGROUND
25         On November 30, 2017, Plaintiff Nina Oshana Separate Property Trust initiated this
26   action by filing a complaint with Jury Demand against Defendants Bank of America, N.A.
27   (Bank of America), Bayview Loan Servicing LLC (Bayview), Select Portfolio Servicing,
28   Inc. (Select Portfolio), and doe defendants. (ECF No. 4).

                                                    1
                                                                             17cv2408-WQH-RBB
 1          On December 18, 2017, Plaintiff filed an amended complaint. (ECF No. 3). On
 2   July 9, 2018, Plaintiff filed a second amended complaint, the operative Complaint in this
 3   matter. (ECF No. 26). Plaintiff alleges the following causes of action: (1) breach of written
 4   contract, (2) negligence, (3) negligent misrepresentation, (4) accounting, (5) violations of
 5   Regulation X of California’s Rosenthal Fair Debt Collection Practices Act (RFDCPA) and
 6   Regulation Z of the federal Truth In Lending Act (TILA), (6) declaratory relief, and (7)
 7   violation of the federal Real Estate Settlement Procedures Act (RESPA).
 8          On July 19, 2018, Select Portfolio filed a motion to dismiss pursuant to Fed. R. Civ.
 9   P. 12(b)(6) (ECF No. 28), accompanied by a request for judicial notice (ECF No. 29). On
10   July 23, 2018, Bayview filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) (ECF
11   No. 30), accompanied by a request for judicial notice (ECF No. 30-2).1 On July 23, 2018,
12   Bank of America filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) (ECF No.
13   31), accompanied by a request for judicial notice (ECF No. 31-2).2 Defendants contend
14   that Plaintiff lacks standing to bring the claims and fails to allege sufficient facts to state
15   the claims under the applicable pleading standards.
16          On August 9, 2018, Plaintiff filed a Response to the motions to dismiss. (ECF No.
17   32). Plaintiff contends that the Complaint adequately alleges facts to state plausible claims
18   of relief as to all causes of action.
19          On August 17, 2018, Bank of America filed a Reply. (ECF No. 33). On August 23,
20   2018, Select Portfolio filed a Reply. (ECF No. 34). On August 24, 2018, Bayview filed a
21   Reply. (ECF No. 35).
22
23
24
25
     1
      The caption on Bayview’s Motion seeks dismissal pursuant to “Fed. R. Civ. P. 12(b)(6)(7).” (ECF No.
     30 at 1). To the extent Bayview seeks dismissal on grounds other than Fed. R. Civ. P. 12(b)(6), such
26   grounds are unsupported by Bayview’s Motion.

27   2
       Judicial notice of the requested documents is unnecessary for this Order. Defendants’ requests for
     judicial notice are denied. See Asvesta v. Petroutsas, 580 F.3d 1000, 1010 n.12 (9th Cir. 2009) (denying
28   request for judicial notice where judicial notice would be “unnecessary”).

                                                        2
                                                                                          17cv2408-WQH-RBB
 1            II.     ALLEGATIONS OF THE COMPLAINT
 2            This action arises out of “a construction loan in the amount of One Million Five
 3   Hundred Thousand Dollars ($1,500,000.00),” or “the COUNTRY WIDE DOT,” recorded
 4   against real property located at 4209 Desoto Court, La Mesa, California. (ECF No. 26 ¶¶
 5   18, 21). Plaintiff alleges that “[s]hortly thereafter, BANK OF AMERICA represented that
 6   it had acquired the COUNTRY WIDE DOT and was the servicer of PLAINTIFF’[s] Loan.”
 7   Id. ¶ 22. Plaintiff alleges,
 8            Beginning on or about March 2011, and throughout calendar years 2015 and
              2016, PLAINTIFF is informed, and believe[s], and thereon allege[s], that
 9
              the[] mortgage payments, at all times relevant herein, were timely made and
10            they are presently current on their mortgage without a single breach or
              violation of the loan agreement.
11
12   Id. ¶ 25.3 Plaintiff alleges that “Defendants implemented [a] fraudulent income strategy
13   when PLAINTIFF defaulted on his loan.” Id. ¶ 26.
14            Defendants’ alleged strategy is to “order default-related services from their
15   subsidiaries and affiliated companies, who, in turn, obtain the services from third-party
16   vendors” who “charge Defendants for the services.” Id. ¶ 27. Plaintiff alleges that
17   “Defendants mark-up the fees significantly, charge the new, marked-up amount on the
18   borrower’s account and retain the fraudulently generated profit.” Id. Plaintiff alleges that
19   “Defendants continue fraudulently generating substantial profits by concealing
20   unnecessary, undisclosed and unlawful marked-up fees to borrowers’ accounts under the
21   guise of lawfully charged default-related fees.” Id.
22            Plaintiff alleges that the loan documents permit loan servicers to pay fees necessary
23   to protect the beneficiary’s interest in the loan, including default-related services. Id. ¶ 29.
24   Plaintiff alleges that the loan documents allow the loan servicer “to be reimbursed by the
25   borrowers, but . . . do[] not authorize the servicer to mark-up the actual cost of those
26
27
28   3
         The Complaint excerpts in this Order reflect the original grammar unless otherwise noted.

                                                          3
                                                                                            17cv2408-WQH-RBB
 1   services to make a profit.” Id. Plaintiffs allege that “Defendants conceal these marked-up
 2   fees,” and charge borrowers for “unnecessary and unreasonable” property inspections. Id.
 3   ¶¶ 31–34.
 4         Plaintiff alleges that “[w]hen borrowers, like PLAINTIFF, get behind on their
 5   mortgages and fees for these default-related services are added on to the past-due principal
 6   and interest payments, Defendants’ practices make it increasingly difficult for borrowers
 7   to bring their loan current.” Id. ¶ 36. Plaintiff alleges that “Defendants provide information
 8   about borrowers’ payment history to credit reporting companies,” which “causes severe
 9   damage to their credit scores.” Id. ¶ 37. Plaintiff alleges that “Defendants’ practices”
10   “keep[] borrowers in default” and cause “borrowers, including PLAINTIFF” to be
11   “wrongfully driven into foreclosure.” Id. ¶¶ 37–38. Plaintiff alleges that Defendants
12   caused incorrect entries on Plaintiff’s credit report history regarding monthly mortgage
13   payments for May 2015 through August 2015, November 2015 through October 2016, and
14   February 2017 through September of 2017. Id. ¶¶ 39–41.
15         Plaintiff alleges that Plaintiff “contacted Defendants . . . to seek the immediate
16   correction of her credit reports” and “an accounting of all her mortgage payments for[]
17   more than three years with no avail.” Id. ¶¶ 42–43. Plaintiff alleges,
18         At some point, the PLAINTIFF reached the point of utter frustration. This is
           documented in a diary that PLAINTIFF maintained. Without being able to
19
           obtain answers and information from Defendants BANK OF AMERICA,
20         SELECT, BAYVIEW, and DOES 1 – 20, inclusive, the PLAINTIFF sought
           legal services. PLAINTIFF’s former Counsel was one such lawyer who
21
           contacted and submitted various letters to the servicer (Select Portfolio
22         Services) for information in the form of a Qualified Written Request
           [permitted under Section 6 of the Real Estate Settlement Procedures Act
23
           (“RESPA”)] notice of dispute and demand on or about March 14, 2017. These
24         submittals requested the same kind of information requested by the
           PLAINTIFF pro se, but were more formal. Defendants BANK OF
25
           AMERICA, SELECT, BAYVIEW, and DOES 1 – 20, inclusive, did not
26         properly respond to these requests.
27
28

                                                   4
                                                                                  17cv2408-WQH-RBB
 1   Id. ¶ 44. Plaintiff alleges that Plaintiff “sent letters” to Defendants “under RESPA,
 2   demanding that they halt their adverse credit reporting relating to the issues presented in
 3   the letter until matters were clarified.” Id. ¶ 47. Plaintiff alleges that Defendants “would
 4   not cease their wrongful activities, and Plaintiffs’ credit has been significantly tarnished by
 5   this, which is an inappropriate and wrongful action.” Id. ¶ 48. Plaintiff alleges that Bank
 6   of America previously serviced the loan, and that Bayview acquired the servicing and
 7   continues to service the loan. Id. ¶¶ 48–49, 52.
 8          Plaintiff alleges that Defendants breached the loan agreement; breached duties of
 9   reasonable care for loan record maintenance and disclosure, and employee supervision and
10   training; and made false representation to Plaintiffs and third parties, causing reasonable
11   reliance. Id. ¶¶ 56, 59–62, 64–69. Plaintiff alleges that Defendants “wrongfully demanded
12   and received inaccurate and excessive payments” and “refused to listen to reason and
13   correct their inaccurate and deficient records.” Id. ¶ 73. Plaintiff alleges that Defendants
14   knowingly and falsely “represented that PLAINTIFF was behind on their mortgage by
15   more than of $25,824.68, yet, DEFENDANTS never foreclosed on the Subject Property.”
16   Id. ¶ 78.
17          Plaintiff alleges that “after PLAINTIFF’s debt under the COUNTRYWIDE DOT
18   was negligently and inaccurately accounted[], by the foreclosure on the Subject Property,”
19   Defendants “deducted several monthly payments between January 1, 2015 and the present
20   date, totaling more than $70,000.00 from PLAINTIFF’s bank account, for payments that
21   had not yet become due, that were far in excess of the Mortgage Payment due under the
22   COUNTRYWIDE DOT, and which are yet to be properly accounted for on Plaintiff’s
23   mortgage statements,” or refunded to Plaintiff. Id. ¶ 79. Plaintiff alleges that “Defendants’
24   unfair, unlawful, and fraudulent business practices and false and misleading advertising”
25   do not comply with Cal. Bus. & Prof. Code §17200 and “present a continuing threat to
26   members of public in that other consumers will be defrauded into having their property
27   improperly sold at foreclosure.” Id. ¶ 82.
28

                                                    5
                                                                                   17cv2408-WQH-RBB
 1          Plaintiff alleges that “Defendants refused to take appropriate action in responding to
 2   inquiries made and account for the PLAINTIFF[’s] concerns” in violation of RESPA. Id.
 3   ¶ 88. Plaintiff alleges that Defendants “claim the PLAINTIFF is making insufficient
 4   payments but they have not provided it with information on what the payments should be
 5   and the proper background information as above described; and in the alternative, they
 6   have failed to prove that they are the parties entitled to the payments.” Id. ¶ 90. Plaintiff
 7   alleges that Plaintiff has “made continual requests for basic information right up through
 8   and including just before filing this suit to no avail,” and that “[t]his is information that the
 9   law requires be given them.” Id.
10          Plaintiff alleges that “[n]onetheless without providing this information,” Defendants
11   “submitted negative information to credit agencies and bureaus about the PLAINTIFF,”
12   which “has prevented Plaintiffs from getting a loan, which is necessary for them to continue
13   their business or operate them at maximum capacity.” Id. Plaintiff alleges that “they are
14   the assignees of a franchise known as 7 Star Auto Glass, and they are owners of several
15   locations in Fresno, California and elsewhere throughout the United States.” Id. Plaintiff
16   alleges that “plans to expand elsewhere in the Country” were “put on hold as a result of
17   bad credit created by the above described actions.” Id. Plaintiff alleges that “[e]ven worse,
18   PLAINTIFF cannot refinance their mortgage for the Subject Property with the poor credit
19   caused by the above.” Id.
20          Plaintiff seeks “consequential damages in an amount according to proof at trial, but
21   not less than $100,000” for breach of written contract; “general and special damages in an
22   amount to be determined at trial, but not less than $1,000,000” for negligence; and “general
23   and special damages in an amount according to proof at trial, but not less than $100,000”
24   for negligent misrepresentation. Id. ¶¶ 57, 63, 70. Plaintiff seeks “an accounting for all
25   payments made thereto, including any impound account, and for and correction thereof,
26   and reimbursement of the excess amount to PLAINTIFF with interest and attorneys’ fees.”
27   Id. ¶ 74.
28

                                                     6
                                                                                    17cv2408-WQH-RBB
 1         Plaintiff seeks disgorgement, restitution, injunctive relief, “actual and statutory
 2   damages, attorney’s fees and costs, and such other relief as the court determines is due”
 3   pursuant to RFDCPA. Id. ¶¶ 80–81, 83. Plaintiff “requests that the Court declare the rights
 4   of the parties in this matter” and “enforce these rights with the issuance of injunctions or
 5   restraining orders as may be necessary to place the parties in their proper position with
 6   respect to their interests.” Id. ¶ 86. Plaintiff alleges that “Plaintiffs have suffered financial
 7   and emotionally through this entire ordeal as a direct result of Defendants actions” under
 8   RESPA. Id. ¶ 88. Plaintiff alleges that Plaintiff “is hindered in its ability to conduct its
 9   business and has been hindered in its ability to refinance the Subject Property,” and is
10   “losing its right to future income as a result and seek damages of all this.” Id. ¶ 91. Plaintiff
11   seeks “all damages and equitable relief allowed by law, attorney fees and costs occasioned
12   by the above stated conduct” pursuant to RESPA. Id. ¶ 92.
13         III.   LEGAL STANDARD
14         Federal Rule of Civil Procedure 12(b)(6) permits dismissal for “failure to state a
15   claim upon which relief can be granted.” In order to state a claim for relief, a pleading
16   “must contain . . . a short and plain statement of the claim showing that the pleader is
17   entitled to relief.” Fed. R. Civ. P. 8(a)(2). Dismissal under Rule 12(b)(6) “is proper only
18   where there is no cognizable legal theory or an absence of sufficient facts alleged to support
19   a cognizable legal theory.” Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035,
20   1041 (9th Cir. 2010) (quotation omitted).
21         Stating a claim for relief “requires more than labels and conclusions, and a formulaic
22   recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly,
23   550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). When considering a motion to
24   dismiss, a court must accept as true all “well-pleaded factual allegations.” Ashcroft v.
25   Iqbal, 556 U.S. 662, 679 (2009). “Determining whether a complaint states plausible claim
26   for relief is ‘a context-specific task that requires the reviewing court to draw on its judicial
27   experience and common sense.’” Ebner v. Fresh, Inc., 838 F.3d 958, 963 (9th Cir. 2016)
28   (quoting Iqbal, 556 U.S. at 679).

                                                     7
                                                                                    17cv2408-WQH-RBB
 1          “In sum, for a complaint to survive a motion to dismiss, the non-conclusory factual
 2   content, and reasonable inferences from that content, must be plausibly suggestive of a
 3   claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th
 4   Cir. 2009) (quotations omitted). If both parties advance plausible alternative explanations,
 5   then the “plaintiff’s complaint survives a motion to dismiss under Rule 12(b)(6),” because
 6   “[t]he standard at this stage of the litigation is not that plaintiff’s explanation must be true
 7   or even probable.” Starr v. Baca, 652 F.3d 1202, 1216–17 (9th Cir. 2011) (“Plaintiff’s
 8   complaint may be dismissed only when defendant’s plausible alternative explanation is so
 9   convincing that plaintiff’s explanation is im plausible.”).
10          IV.   DISCUSSION
11          In the seventh cause of action for violation of RESPA, Plaintiff alleges Defendants
12   failed to appropriately respond to Plaintiffs’ qualified written request. (ECF No. 26 at 20–
13   21).
14          Select Portfolio asserts that Plaintiff fails to explain why Select Portfolio had a duty
15   under RESPA to respond to Plaintiff’s alleged qualified written request. (ECF No. 28-2 at
16   13). Select Portfolio asserts that Plaintiff fails to allege facts showing that the qualified
17   written request contained the necessary statement of reasons for the borrower’s belief the
18   account was in error. Select Portfolio asserts that Plaintiff fails to allege facts showing
19   how a failure to respond to the qualified written requested caused Plaintiff actual pecuniary
20   damages.
21          Bayview asserts that Plaintiff fails to identify the specific provisions of RESPA
22   allegedly violated by Bayview. (ECF No. 30-1 at 16). Bayview asserts that Plaintiff’s
23   allegations are conclusory. Bayview asserts that Plaintiff fails to allege specific facts in
24   support of the RESPA claim. Bayview asserts that Plaintiff fails to allege facts that identify
25   which of the Defendants violated RESPA. Bayview asserts that Plaintiff fails to allege
26   facts showing that a qualified written request was sent to Bayview.
27          Bank of America asserts that Plaintiff’s allegations regarding RESPA violation are
28   vague and do not provide fair notice of Plaintiff’s claim. (ECF No. 31-1 at 18). Bank of

                                                    8
                                                                                   17cv2408-WQH-RBB
 1   America asserts that Plaintiff fails to allege that a qualified written request was sent to Bank
 2   of America. Bank of America contends that even if such a request was sent, Bank of
 3   America had no duty to respond under RESPA. Bank of America contends that RESPA
 4   imposes the duty to respond only on loan servicers, and that Bank of America’s purported
 5   role in this action is merely a beneficiary of the loan. Bank of America asserts that any
 6   RESPA violation allegedly committed by Bank of America is time barred. Bank of
 7   America asserts that Plaintiff admits Bank of America had not serviced the loan for a long
 8   period of time, and that the servicing was previously transferred to Select Portfolio and
 9   Bayview.
10         Plaintiff does not reference RESPA in the Response filed in opposition to the
11   Motions to Dismiss. (ECF No. 32).
12         “If any servicer of a federally related mortgage loan receives a qualified written
13   request from the borrower (or an agent of the borrower) for information relating to the
14   servicing of such loan, the servicer shall provide a written response acknowledging receipt
15   of the correspondence within 20 days . . . unless the action requested is taken within such
16   period.”    12 U.S.C. § 2605(e)(1)(A).         A qualified written request is “a written
17   correspondence . . . that (i) includes, or otherwise enables the servicer to identify, the name
18   and account of the borrower; and (ii) includes a statement of the reasons for the belief of
19   the borrower, to the extent applicable, that the account is in error or provides sufficient
20   detail to the servicer regarding other information sought by the borrower.”                   §
21   2605(e)(1)(B). When a loan servicer receives a qualified written request, it must either
22   correct the borrower’s account or, after conducting an investigation, provide the borrower
23   with a written explanation of the reason the servicer believes the account is correct, or the
24   reason the requested information is unavailable. See § 2605(e)(2). If a loan servicer fails
25   to comply with the provisions of § 2605, a borrower is entitled to “any actual damages to
26   the borrower as a result of the failure” and “any additional damages, as the court may allow,
27   in the case of a pattern or practice of noncompliance with the requirements of [12 U.S.C.
28   § 2605].” § 2605(f)(1).

                                                    9
                                                                                   17cv2408-WQH-RBB
 1         A showing of pecuniary damages is required to state a § 2605 claim. See Molina v.
 2   Wash. Mut. Bank, No. 09-CV-894, 2010 WL 431439 at *7 (S.D. Cal. Jan. 29, 2010). The
 3   requirement to show pecuniary damages limits the cause of action to plaintiffs who can
 4   show that the failure to respond or give notice caused actual harm. See Shepherd v. Am.
 5   Home Mortg. Servs., Inc., No. 2:09-1916, 2009 WL 4505925, at *3 (E.D. Cal. Nov. 20,
 6   2009) (citation omitted). A plaintiff is entitled to recover for the loss that relates to the
 7   RESPA violation, not for all losses related to foreclosure activity. See Lal v. Am. Home
 8   Servicing, Inc., 680 F. Supp. 2d 1218, 1223 (E.D. Cal. 2010) (“[T]he loss alleged must be
 9   related to the RESPA violation itself.”); Torres v. Wells Fargo Home Mortg., Inc., No. 10-
10   4761, 2011 WL 11506, at *8 (N.D. Cal. Jan. 4, 2011) (“The plaintiff must . . . allege a
11   causal relationship between the alleged damages and the RESPA violation.”).
12         In this case, Plaintiff makes conclusory allegations that Plaintiff “contacted”
13   Defendants Bank of America, Select Portfolio, and Bayview, “to seek immediate
14   correction of her credit reports” and “to seek an immediate accounting of all her mortgage
15   payments.” (ECF No. 26 ¶ 42). Plaintiff makes conclusory allegations that Plaintiff’s
16   lawyer sent a qualified written request to Select Portfolio on March 14, 2017. Plaintiff
17   alleges that the lawyer “contacted and submitted various letters to the servicer (Select
18   Portfolio Services) for information in the form of a Qualified Written Request [permitted
19   under Section 6 of the Real Estate Settlement Procedures Act (“RESPA”)] notice of dispute
20   and demand on or about March 14, 2017.” Id. ¶ 44. Plaintiff alleges that “[t]hese
21   submittals requested the same kind of information requested by the PLAINTIFF pro se,
22   but were more formal.” Id.
23         Plaintiff fails to allege specific facts regarding the content of contacts made by
24   Plaintiff or Plaintiff’s counsel, and fails to allege facts showing that such contacts were
25   qualified written requests pursuant to RESPA. The alleged qualified written request is not
26   attached to the Complaint. Plaintiff alleges no facts establishing that Select Portfolio,
27   Bayview, or Bank of America should reasonably have received the request.
28

                                                  10
                                                                                 17cv2408-WQH-RBB
 1         Plaintiff fails to allege sufficient facts demonstrating a causal connection between
 2   the alleged RESPA violation and the alleged pecuniary damages. Plaintiff alleges that
 3   “Plaintiffs have suffered financial and emotionally through this entire ordeal as a direct
 4   result of Defendants actions or their predecessors’ actions,” but does not allege facts in
 5   support of this conclusion. Plaintiff alleges that Plaintiff “made continual requests for basic
 6   information . . . to no avail,” and that “without providing this information,” Defendants
 7   “submitted negative information to credit agencies and bureaus about the PLAINTIFF.”
 8   Id. ¶ 90. Plaintiff alleges that poor credit “has prevented Plaintiffs from getting a loan,”
 9   has put business expansion plans on hold, and has hindered the ability to conduct business
10   and refinance the property. Id. ¶¶ 90–91.
11         Even assuming the truth of the allegations that Defendants damaged Plaintiff’s credit
12   score, Plaintiff alleges no facts showing a colorable relationship between Defendants’
13   injury-causing conduct and Defendants’ RESPA-violating conduct. See Allen v. United
14   Fin. Mortg. Corp., No. 09-2507, 2010 WL 1135787, at *5 (N.D. Cal. March 22, 2010)
15   (“Even if Plaintiff is correct in claiming that Defendants’ other conduct resulted in his
16   inability to pay his mortgage, this does not constitute a RESPA claim unless Plaintiff can
17   point to some colorable relationship between his injury and the actions or omissions that
18   allegedly violated RESPA.”).       The Court concludes that Plaintiffs have not alleged
19   sufficient facts to support a cause of action for violation of RESPA. See Twombly, 550
20   U.S. at 555; Allen, 2010 WL 1135787, at *5 (dismissing RESPA claim where plaintiff
21   alleged “actual damages” including falling behind on mortgage payments, negative credit
22   impact, and emotional distress, but failed to allege any causal relationship between the
23   damages and the RESPA violations). The Motions to Dismiss are granted as to Plaintiff’s
24   seventh cause of action for violation of RESPA.
25         V.     SUPPLEMENTAL JURISDICTION OVER STATE LAW CLAIMS
26         Defendants move the Court to dismiss Plaintiff’s state law causes of action. (ECF
27   No. 28-2 at 5–12; ECF No. 30-1 at 9–15; ECF No. 31 at 6–18). Plaintiffs assert that this
28

                                                   11
                                                                                   17cv2408-WQH-RBB
 1   Court properly has jurisdiction based on federal question jurisdiction over RESPA. (ECF
 2   No. 26 at 2).4
 3          The federal supplemental jurisdiction statute provides:
 4          [I]n any civil action of which the district courts have original jurisdiction, the
            district courts shall have supplemental jurisdiction over all other claims that
 5
            are so related to claims in the action within such original jurisdiction that they
 6          form part of the same case or controversy under Article III of the United States
            Constitution.
 7
 8   28 U.S.C. § 1367(a). “The district courts may decline to exercise supplemental jurisdiction
 9   over a claim under subsection (a) if . . . the district court has dismissed all claims over
10   which it has original jurisdiction[.]” 28 U.S.C. § 1367(c).
11          Having dismissed the only federal claim asserted by Plaintiff against Defendants,
12   the Court declines to exercise supplemental jurisdiction over the remaining state law claims
13   pursuant to 28 U.S.C. § 1367(c). See San Pedro Hotel Co., Inc. v. City of L.A., 159 F.3d
14   470, 478 & n.12 (9th Cir. 1998) (upholding district court declining to exercise
15   supplemental jurisdiction and requiring no further explanation by district courts acting in
16   accordance with 28 U.S.C. § 1367(c)(3)); Satey v. JPMorgan Chase & Co., 521 F.3d 1087,
17   1091 (9th Cir. 2008) (“The decision whether to continue to exercise supplemental
18   jurisdiction over state law claims after all federal claims have been dismissed lies within
19
20
     4
21     The caption and the statement of jurisdiction in the second amended complaint reference TILA; however,
     the causes of action alleged in the body of the second amended complaint do not include violations of
22   TILA. (ECF No. 26 at 1–2).

23   The statement of jurisdiction also references diversity jurisdiction. Under the federal diversity statute,
     district courts are authorized to exercise original jurisdiction in cases in which the amount in controversy
24   exceeds the sum or value of $75,000.00 and the parties are citizens of different states. 28 U.S.C. § 1332.
25   Diversity jurisdiction requires complete diversity, meaning every plaintiff must be diverse from every
     defendant. Id.; see also Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996). Pursuant to the statute, “a
26   corporation shall be deemed to be a citizen of every State and foreign state by which it has been
     incorporated and of the State or foreign state where it has its principal place of business.” 28 U.S.C. §
27   1332(c). The allegations of the Complaint show that Plaintiff and Defendant Select Portfolio are both
     citizens of California. Id. at 2–3. Complete diversity does not exist and this Court lacks diversity
28   jurisdiction.

                                                         12
                                                                                             17cv2408-WQH-RBB
 1   the district court’s discretion.”) (quoting Foster v. Wilson, 504 F.3d 1046, 1051 (9th Cir.
 2   2007)).
 3         VI.    CONCLUSION
 4         IT IS HEREBY ORDERED that the motions to dismiss (ECF Nos. 28, 30, 31) are
 5   GRANTED. Any motions to file an amended complaint must be filed within thirty (30)
 6   days of the date of this order in accordance with Local Rule 7.1.
 7   Dated: November 29, 2018
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 13
                                                                               17cv2408-WQH-RBB
